309 S.W.3d 872 (2010)
John KENNETT, Appellant,
v.
GRAHAM PACKAGING COMPANY and
Division of Employment Security, Respondents.
No. ED 93842.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
John J. Ammann, Jason B. Going, Saint Louis University Law Clinic, Saint Louis, MO, for Appellant.
Ninion S. Riley, Jefferson City, MO, for Respondent Division of Employment Security.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
John Kennett ("Claimant") appeals the decision of the Labor and Industrial Relations Commission affirming and adopting the decision of the Appeals Tribunal denying Claimant unemployment benefits. We find that the Commission did not err in affirming and adopting the decision of the Appeals Tribunal. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision is affirmed under Rule 84.16(b).